                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                      AT KNOXVILLE

 ERIC DANIEL ROGERS,                              )
                                                  )
               Plaintiff,                         )
                                                  )
 v.                                               )        No. 3:21-CV-00127-JRG-DCP
                                                  )
 STATE OF TENNESSEE et al.,                       )
                                                  )
               Defendants.                        )

                                     JUDGMENT ORDER

       For the reasons set forth in the memorandum opinion and order filed herewith, it is

ORDERED and ADJUDGED that this prisoner’s pro se civil rights action, filed under 42 U.S.C.

§ 1983, is DISMISSED for failure to state a claim upon which relief may be granted. 28 U.S.C.

§§ 1915(e)(2)(B)(ii) and 1915A(b)(1). Because the Court CERTIFIED in the memorandum

opinion and order that any appeal from this order would not be taken in good faith, should Plaintiff

file a notice of appeal, he is DENIED leave to appeal in forma pauperis. See 28 U.S.C.

§ 1915(a)(3); Fed. R. App. P. 24. The Clerk is DIRECTED to close the file.

       So ordered.

       ENTER:


                                                     s/J. RONNIE GREER
                                                UNITED STATES DISTRICT JUDGE


ENTERED AS A JUDGMENT:


      s/ John L. Medearis
      District Court Clerk




Case 3:21-cv-00127-JRG-DCP Document 7 Filed 04/09/21 Page 1 of 1 PageID #: 21
